Wright, C. J.
It is not pretended that the several respondents holding titles to these lands, under the railroad company, had any knowledge of any of the misrepresentations or frauds made or practiced at the time of executing the deed of April 27th, 1853. But the claim is, that after the new Constitution of the State of Indiana took effect, the corporation had no right or power to organize, inasmuch as by the provisions of that instrument the said special act of incorporation was repealed. In connection with this proposition the argument is, that the corporation was not created by the act; that it was a mere proposition by the sovereign power, and until accepted by the persons to whom offered, it was not a contract, and no rights could become vested thereunder. The corporation did not, according to the bill, accept the proposition, or organize under the charter until June, 1852. At this time there was no act giving them such right; there was, as a consequence, no legal organization, and no corporation capable of taking, holding or conveying real estate, or enjoying other rights and privileges.
Such, in brief, is complainant’s argument. Without entering into the discussion, we remark that it is sufficiently answered, and every question made thereon is set completely at rest by a case recently decided in the Supreme Court of the State of Indiana. In March, 1853, Snyder *213conveyed to this same railroad company, on account of stock subscription, a certain tract of land, which, in November, 1855, was conveyed by the company to Studabaker. Snyder brought ejectment against Studabaker, and on the pleadings and evidence the same facts, in substance, were developed, as stated by complainant in the present instance. The Court (Worden, J. delivering the opinion), held, that the defendants title was paramount, and plaintiff could not recover. (Snyder v. Studabaker, Sup. Ct. of Indiana, Feb., 1868.) This case overrules that of Harmon v. Louthan, 16 Ind., 190, cited by counsel; and while we cannot say positively (not having the case before us), we conclude that the same is true of The State ex rel v. Damon, 18 Id., 40.
It will be seen that the two cases are almost precisely alike in their facts. There, as here, the contest was not between the corporation and the party dealing with it, as in Casey v. The Cincinnati and Chicago Railroad Company, 5 Iowa, 357; but the rights of third persons intervened. And without adopting all the reasoning used, expressing a doubt also whether the case was placed by Judge Worden upon its strongest ground for the defendant, we nevertheless feel no hesitation in saying that, according to that ruling, complainant’s bill is devoid of equity, and was properly dismissed. The very provisions of the Constitution and laws relied upon to set aside these conveyances, having been thus construed by the court of last resort in the State where made and adopted, we need no further authority for declaring that the ruling below should be
Affirmed.